DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 59, 65 and 71 are amended.
Claims 59-76 are examined on the merits.
Response to Arguments
Objection to drawings is withdrawn in view of Applicant’s arguments filed on 02/11/2022.
Applicant's arguments filed 02/11/2022 have been fully considered but they are not persuasive:
With respect to the amendment made to claim 59, Applicants argue that the reference of Riesinger does not disclose new limitations, wherein both the first dressing component and the second dressing component are configured to be positioned over the tissue site.
However, these limitations are taught by newly brought reference of Fabo. See the rejection in view of Fabo (US 5,540,922) below.
With respect to claims 65 and 71, see corrected obviousness rejection statements below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 71, 74 and 76 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riesinger (US 7,959,624).
Regarding claim 71, Riesinger discloses a reduced-pressure system for treating a tissue site (Abstract, lines 1-5), comprising:
a disperser layer 11 (col. 4, line 61; fig. 6);

a wound interface layer disposed beneath the absorbent layer, the wound interface layer 1 (fig. 1a) comprising a porous material configured to allow wound fluid to pass through, since the layer 1 is disclosed as being liquid permeable (col. 5, lines 1-2); wherein the disperser layer, wound cover, and wound interface layer are sized to be positioned over the wound area and over intact skin adjacent to the wound area at least partially enclosing the wound area (see figs. 1a and 6); and
a reduced-pressure delivery conduit 15 (col 5, line 15; fig. 1a) for fluidly coupling to the dressing and configured to deliver reduced pressure to the dressing such that reduced pressure is transmitted through the disperser layer to the wound area and to the intact skin adjacent to the wound area.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Riesinger does not expressly disclose the system, wherein the disperser layer is sized to be positioned over a wound area and over intact skin.
Since the ability of the disperser layer is the matter of mere change in size, it would have been obvious to one having ordinary skill in the art at the time the invention was made to size the disperser layer to extend to the intact skin if 
Regarding claim 74, Riesinger discloses the system, wherein the disperser layer comprises a three-dimensional fabric layer, since any material article has a three-dimensional structure.
Regarding claim 76, Riesinger discloses the system, wherein the disperser layer is configured to disperse vacuum within the dressing, since it is disclosed as being a textile material (col. 4, line 61).
Claims 59, 60, 63-65 and 69are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riesinger (US 7,959,624) in view of Fabo (US 5,540,922).
Regarding claims 59 and 64, Riesinger discloses a reduced-pressure system for treating a tissue site (Abstract, lines 1-5), comprising: 
a first dressing component A (fig. 1a) comprising a super-absorbent material (Abstract, line 9)l; 
a second dressing component comprising a silicone material (col. 5, line 29); 
a wound cover 4 (col. 4, lines 44-47; fig. 1a) for providing a fluid seal over the first and second dressing components; 
a reduced-pressure interface B (fig. 1a) coupled to the wound cover; and a reduced-pressure delivery conduit 15 (col 5, line 15; fig. 1a) for fluidly coupling to the reduced-pressure interface, wherein the first dressing component and the second 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Riesinger does not expressly disclose the system, wherein both the first dressing component and the second dressing component are configured to be positioned over the tissue site, wherein the second dressing component comprises structural support.
	Fabo teaches a wound dressing (Abstract, line 1), wherein both the first dressing component 5 (fig. 1; absorbent body) and the second component 3 (fig. 1; silicone layer) are configured to be positioned over the tissue site (Abstract, lines 1-11; fig. 1), wherein the silicone layer comprises textile material 2 (col. 2, line 24) that is interpreted as being a structural support.

    PNG
    media_image3.png
    157
    670
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to supply the system of Riesinger with the 
Regarding claims 60 and 72, Riesinger discloses the system comprising a reduced-pressure source 26 (col. 5, line 59; fig. 1a).
Regarding claim 63, Riesinger discloses the system comprising a treatment aperture 25 (col. 5, line 61; fig. 1a).
Regarding claim 65, Riesinger discloses a reduced-pressure system for treating a tissue site (Abstract, lines 1-5), comprising: 
a first dressing component A (fig. 1a) comprising a super-absorbent material (Abstract, line 9)l; 
a second dressing component comprising a silicone material (col. 5, line 29); 
a wound cover 4 (col. 4, lines 44-47; fig. 1a) for providing a fluid seal over the first and second dressing components; 
	a wound interface layer disposed beneath the absorbent layer, the wound interface layer 1 (fig. 1a) comprising a porous material configured to allow wound fluid to pass through, since the layer 1 is disclosed as being liquid permeable (col. 5, lines 1-2).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Fabo teaches a wound dressing (Abstract, line 1), wherein wherein the silicone layer comprises textile material 2 (col. 2, line 24) that is interpreted as being a structural support.
The rationale of obviousness rejection discussed above in claim 59 is incorporated herein in its entirety.
Regarding claim 69, Riesinger discloses the system, wherein the second dressing component is configured to resist compression of the dressing, since a certain level of resistance is inherent in any material.

Claims 61 and 62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riesinger (US 7,959,624) in view of Fabo (US 5,540,922), and further in view of Argenta et al. (US 5,636,643).
Regarding claim 61, Riesinger in view of Fabo disclose the invention discussed above but does not expressly disclose the system comprising a plurality of structural supports.
Argenta teaches a wound treatment apparatus (Abstract, lines 5-11) comprising plurality of structural supports 158 (col. 12, lines 7-8; fig. 6) that are substantially uniform (see fig. 6), as required by claims 67, and made of rigid or semi-rigid material.
 since they are disclosed as forming a support frame (col. 12, line 7), as required by claim 70.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to supply the system of Riesinger/ Fabo with the plurality of structural supports, as taught by Argenta in order to hold the reduced pressure interface, as motivated by Argenta (col. 12, line 9).
Regarding claim 62, Riesinger in view of Fabo and Argenta disclose the invention discussed above but do not expressly disclose the system, wherein the plurality of structural supports are positioned so as the absorbent material is disposed between the plurality of structural supports.
Since shifting the position of the structural supports would not have modified the operation of the device, it would have been obvious to one having ordinary skill in the art at the time the invention was made to shift the position of structural supports under the cover layer so as the absorbent material is disposed between the plurality of structural supports in order to .
Claims 66-68 and 70 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riesinger (US 7,959,624) in view of Argenta et al. (US 5,636,643).
Regarding claims 66, 67 and 70, Riesinger in view of Fabo disclose the invention discussed above but does not expressly disclose the system comprising a plurality of structural supports.
Argenta teaches a wound treatment apparatus (Abstract, lines 5-11) comprising plurality of structural supports 158 (col. 12, lines 7-8; fig. 6) that are substantially uniform (see fig. 6), as required by claims 67, and made of rigid or semi-rigid material.
 since they are disclosed as forming a support frame (col. 12, line 7), as required by claim 70.
The rationale of obviousness rejection discussed above in claim 61 is incorporated herein in its entirety.
Regarding claim 68, Riesinger in view of Argenta disclose the invention discussed above but do not expressly disclose the system, wherein the plurality of structural supports are positioned so as the absorbent material is disposed between the plurality of structural supports.
The rationale of obviousness rejection discussed above in claim 62 is incorporated herein in its entirety.

Allowable Subject Matter
As previously stated, claims 73 and 75 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record Riesinger (US 7,959,624) and Argenta et al. (US 5,636,643) fail to teach, suggest or render obvious the structural support layer.
Riesinger (US 7,959,624) discloses most of claimed limitations except for plurality of structural supports.
Argenta et al. (US 5,636,643) teaches a structural support frame comprising plurality of structural supports, and as such, remedies this deficiency.
However, none of cited prior art teach or suggest the structural support layer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/         Examiner, Art Unit 3781                                                                                                                                                                                               /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781